EXHIBIT 10.1 

 

Development Agreement

 

 

- “DEVELOPMENT AGREEMENT” -

 

 

by and between

 

 

 

MRI Interventions, Inc., a corporation duly organized and existing under the
laws of the state of Delaware (USA) and having offices at Memphis, Tennessee
(USA),

 

 

- hereinafter referred to as “MRI INTERVENTIONS” -

 

 

 

and

 

 

 

Siemens Medical Solutions USA, Inc.

 

 

- hereinafter referred to as “SIEMENS” -

 

 

 

 

- MRI INTERVENTIONS and SIEMENS hereinafter referred to individually
as “PARTY” or collectively as “PARTIES” -

 

 
 

--------------------------------------------------------------------------------

 

 

WHEREAS, on May 4, 2009 MRI INTERVENTIONS and Siemens AG Germany have concluded
a Cooperation and Development Agreement (hereinafter referred to as
“AGREEMENT”). The AGREEMENT defined a cooperation with the aim of developing a
product combination that allows performing the treatment of cardiac arrhythmias
by catheter mediated ablation and catheter mediated cardiac electrophysiological
mapping procedure under simultaneous MR imaging for worldwide marketing and
sales.

 

WHEREAS, in order to redefine their cooperation, MRI INTERVENTIONS and Siemens
AG Germany have decided to terminate the AGREEMENT.

 

WHEREAS, such redefined cooperation is set forth in this DEVELOPMENT AGREEMENT.
The aim of such cooperation is the development by SIEMENS of an interface as
agreed in this DEVELOPMENT AGREEMENT in order to enable the connection of MRI
INTERVENTIONS’ catheters to the MAGNETOM SYSTEMS (as defined in Article 1
below); this would allow MRI INTERVENTIONS to sell their catheters for use with
the MAGNETOM SYSTEMS after regulatory approval or clearance. As MRI
INTERVENTIONS is SIEMENS’ therapy partner of choice in the EXCLUSIVITY FIELD (as
defined in Article 1 below), the PARTIES are interested in maintaining a defined
scope of exclusivity as further described in this DEVELOPMENT AGREEMENT.

 

 

 

NOW, THEREFORE the PARTIES agree as follows:

 

 

 

Article 1 - DEFINITIONS

 

 

1.1

The term “HOST SW FEATURES” shall mean the software features developed by
SIEMENS and/or its AFFILIATES under this DEVELOPMENT AGREEMENT as defined in
Annex 1.

 

 

1.2

The term “EXCLUSIVITY FIELD” shall mean catheter-based treatment of cardiac
arrhythmias featuring MR TRACKING under simultaneous MRI.

 

 

1.3

The term “MR TRACKING“ shall mean a technology where [***].

 

 

1.4

The term “COMMERCIAL SOFTWARE” shall mean a user interface and workflow software
tool to be developed by MRI INTERVENTIONS having functionality similar to EP
FEATURES that, subject to appropriate regulatory approval or clearance, is
intended for commercial use.

  

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

CONFIDENTIAL

 

 
 

--------------------------------------------------------------------------------

 

 

 

1.5

The term “TEST DEVICES” shall mean test devices, phantoms or other test hardware
which is necessary for SIEMENS to perform the WORK and which are listed in Annex
2.

 

 

1.6

The term “SIEMENS RIGHTS” shall mean IPR and know-how and other proprietary
information that (i) are owned by SIEMENS or any of its AFFILIATES, (ii) are
realized in the EP FEATURES and/or SOFTWARE FEATURES (including the capabilities
of IFE that enable the EP FEATURES and/or the SOFTWARE FEATURES) and/or HOST SW
FEATURES, and (iii) (A) to the extent realized in the SOFTWARE FEATURES, exist
at the effective date of this DEVELOPMENT AGREEMENT and (B) to the extent
realized in the EP FEATURES, exist at the effective date of this DEVELOPMENT
AGREEMENT or are created at any time through the COMMERCIALIZATION TERM. For the
avoidance of any doubt whatsoever, SIEMENS RIGHTS shall not include any rights
with respect to any hardware, including, without limitation, catheters,
guidewires, MR scanner, MR RF coils, MR gradient coils and other similar
devices.

 

 

1.7

The term “MRI INTERVENTIONS RIGHTS” shall mean the IPR and know-how and other
proprietary information that (i) are owned by MRI INTERVENTIONS, (ii) are
realized in the EP FEATURES and/or SOFTWARE FEATURES (including the capabilities
of IFE that enable the EP FEATURES and/or the SOFTWARE FEATURES), and/or HOST SW
FEATURES, and (iii) (A) to the extent realized in the SOFTWARE FEATURES, exist
at the effective date of this DEVELOPMENT AGREEMENT and (B) to the extent
realized in the EP FEATURES, exist at the effective date of this DEVELOPMENT
AGREEMENT or are created at any time through the COMMERCIALIZATION TERM. For the
avoidance of any doubt whatsoever, MRI INTERVENTIONS RIGHTS shall not include
any rights with respect to any hardware, including, without limitation,
catheters, guidewires, MR scanner, MR RF coils, MR gradient coils and other
similar devices.

 

 

1.8

The term “SOFTWARE FEATURES” shall mean the software features developed by or on
behalf of Siemens AG Germany under the AGREEMENT.

 

 

1.9

The term “AFFILIATE” shall mean a corporation, company or other entity, now or
hereafter, directly or indirectly, owned or controlled by, or owning or
controlling, or under ownership or common control with, one of the PARTIES, but
such corporation, company or other entity shall be deemed to be an AFFILIATE
only so long as such ownership or control exists. For purposes of this
definition "control" of a corporation, company or other entity shall mean to
have, directly or indirectly, the power to direct or cause the direction of the
management and policies of a corporation, company or other entity, whether (i)
through the ownership of voting securities providing for the right to elect or
appoint, directly or indirectly, the majority of the board of directors, or a
similar managing authority, (ii) by contract or (iii) otherwise.

  

 

 

CONFIDENTIAL

 

 
 

--------------------------------------------------------------------------------

 

 

 

1.10

The term "RESULTS" means any and all methods, processes, know-how, proprietary
information, trade secrets, technology, designs, digital codes, anonymized
clinical data, software, inventions, innovations and improvements made by
SIEMENS and/or, if applicable, any of its AFFILIATES during the performance of
tasks within the WORK, whether or not protected or protectable by patents,
patent applications and copyrights, as well as other forms of statutory
protection rights.

 

 

1.11

The term “WORK” shall mean any and all works performed by SIEMENS, and/or, if
applicable, any of its AFFILIATES, according to Article 3 and Article 4.

 

 

1.12

The term “IFE” shall mean the Siemens research user interface and workflow
software for MR guided interventions commonly termed “interactive front end”.

 

 

1.13

The term “EP FEATURES” shall mean the dedicated EP features in IFE as described
in Annex 4.

 

 

1.14

The term “DEVELOPMENT TERM” shall mean the period starting from the signing of
this DEVELOPMENT AGREEMENT and ending on the European product release date, as
Announced by SIEMENS or one of its AFFILIATES, of the HOST SW FEATURES for the
VE11A AP.

 

   

“Announced” as used in this Section 1.14 and as used in Section 1.15 shall mean
that the product has been added to the Siemens internal price book and that
SIEMENS or one of its AFFILIATES has informed MRI INTERVENTIONS thereof by
sending an email to the following email addresses: kjenkins@mriinterventions.com
and othomas@mriinterventions.com (or such alternative email address(es) as MRI
INTERVENTIONS may from time to time designate in writing to SIEMENS).

 

 

1.15

The term ”COMMERCIALIZATION TERM” shall mean a one (1) year period starting with
the European product release date, as Announced by SIEMENS or one of its
AFFILIATES, of the HOST SW FEATURES for the [***].

 

 

1.16

The term “POST-COMMERCIALIZATION TERM” shall mean a three (3) year period
starting with the end of the COMMERCIALIZATION TERM.

 

 

1.17

The term “INFLUENCE TEST” shall mean the testing process that determines the
influence of an external system on a MAGNETOM SYSTEM.

 

 

1.18

The term "IPR" means all patents, patent applications, as well as other forms of
statutory protection rights and copyrights.

 

 

1.19

The term “CONFIDENTIAL INFORMATION” shall mean any information and data,
including without limitation, any kind of business, commercial or technical
information and data disclosed between the PARTIES in connection with the
execution or performance of this DEVELOPMENT AGREEMENT, irrespective of the
medium in which such information or data is embedded, which is – when disclosed
in tangible form – marked “Confidential” by the disclosing PARTY or which is –
when disclosed orally or visually – identified as such prior to disclosure and
summarized in writing by the disclosing PARTY and said summary is given to the
receiving PARTY within thirty (30) days after such disclosure marked
“Confidential”. In case of disagreement, the receiving PARTY must present its
objections to the summary in writing within thirty (30) days of receipt.
Confidential Information shall include any copies or abstracts made thereof as
well as any apparatus, modules, samples, prototypes or parts thereof.

  

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 

CONFIDENTIAL

 

 
 

--------------------------------------------------------------------------------

 

 

 

1.20

The term “EXCLUSIVITY PERIOD” shall mean the time between with the signing of
this DEVELOPMENT AGREEMENT and the expiration of the POST-COMMERCIALIZATION
TERM.

 

 

1.21

The term “MAGNETOM SYSTEMS” shall mean the Siemens [***].

 

 

1.22

The term “COMMERCIAL PARTY” shall mean a medical device company.

 

 

 

Article 2 - PROJECT SETUP

 

 

2.1

SIEMENS will, and if applicable will cause its AFFILIATES to, use reasonable
efforts to conduct the WORK to be performed according to Articles 3 and 4. In
the event SIEMENS realizes that the WORK under the first sentence of Section 3.1
cannot reasonably be performed according to the milestones, time schedules
and/or development/testing plans, SIEMENS shall immediately inform MRI
INTERVENTIONS thereof. The PARTIES shall then review the situation and mutually
agree on changes with respect to the further performance of such WORK under this
DEVELOPMENT AGREEMENT and modify this DEVELOPMENT AGREEMENT respectively;
provided, however, that in no event shall there be an increase in the aggregate
amount payable by MRI INTERVENTIONS pursuant to the first sentence of Section
5.1. In case, despite their best efforts, the PARTIES are not able to agree upon
such changes within thirty (30) days after information of SIEMENS, each PARTY
shall have the right, for a five (5) working-day period thereafter, to terminate
this DEVELOPMENT AGREEMENT upon written notice to the other PARTY, in which case
Sections 11.4 and 11.5 shall apply accordingly. Absent termination of this
DEVELOPMENT pursuant the preceding sentence, MRI INTERVENTIONS shall be deemed
to have accepted SIEMENS’ changes with respect to the further performance of the
WORK under the first sentence of Section 3.1.

 

 

2.2

SIEMENS shall be free to determine the locations where the WORK under this
DEVELOPMENT AGREEMENT shall be performed and may subcontract parts of the WORK
while ensuring that the work adheres to SIEMENS’ product engineering quality
processes.



 

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

  

 

 

CONFIDENTIAL

 

 
 

--------------------------------------------------------------------------------

 

 

Article 3 - DEVELOPMENT AND TEST OF HOST SW FEATURES

 

 

3.1

SIEMENS agrees to develop the HOST SW FEATURES on the MR host for the [***]
software release for the MAGNETOM SYSTEMS. Thereafter, SIEMENS shall maintain
the HOST SW FEATURES for the MAGNETOM SYSTEMS. Provided MRI INTERVENTIONS
satisfies its obligation to pay for the development of the HOST SW FEATURES (as
contemplated in Section 5.1 below), MRI INTERVENTIONS shall have the right to
access and utilize with the COMMERCIAL SOFTWARE and other MRI guided
interventions user interface and workflow software tools that may be developed
from time to time, all capabilities of the HOST SW FEATURES, for any indication
or use that, at any time and from time to time, is approved or cleared (or
described in an Article 12 MDD certificate) according to applicable medical
device law or that is otherwise permitted according to applicable medical device
law. To the extent necessary under applicable medical device law, the PARTIES
will conclude a separate agreement on the provision of an Article 12 MDD
certificate for the use of the COMMERCIAL SOFTWARE in connection with the
MAGNETOM SYSTEMS. Any testing necessary to issue the Article 12 MDD certificate
shall be at MRI INTERVENTIONS costs. Sections 7.1 and 7.2 shall remain
unaffected.

 

 

3.2

Only to the extent necessary (i) to achieve regulatory approval or clearance of
the COMMERCIAL SOFTWARE or other MRI guided interventions software tools that
will interface with the HOST SW FEATURES, (ii) for the issuance of an Article 12
MDD certificate mentioned in Section 3.1 hereinabove, or (iii) for MRI
INTERVENTIONS’ development of the COMMERCIAL SOFTWARE or such other software
tools (“PURPOSE”), SIEMENS agrees to provide MRI INTERVENTIONS with
documentation (e.g. regulatory release) of the HOST SW FEATURES that is
available at SIEMENS or its AFFILIATES. For the avoidance of doubt, any
documentation or other information provided by SIEMENS pursuant to this Section
3.2 shall be regarded as Confidential Information and shall only be used by MRI
INTERVENTIONS for the PURPOSE and not be disclosed by MRI INTERVENTIONS to any
third party without the prior written permission by SIEMENS.

 

 

3.3

MRI INTERVENTIONS shall provide two sets of TEST DEVICES for each field-strength
(1.5T and 3T) at its own costs to SIEMENS. The PARTIES shall list the TEST
DEVICES, the initial delivery locations and the delivery times in Annex 2 to be
agreed between the PARTIES in writing and attached to this DEVELOPMENT
AGREEMENT. The TEST DEVICES may only be used for the WORK performed by SIEMENS
under Article 3 and 4 and shall be returned to MRI INTERVENTIONS at MRI
INTERVENTIONS’ costs within a reasonable time after completion of such WORK (or,
if earlier, termination of this DEVELOPMENT AGREEMENT). For the avoidance of
doubt, SIEMENS may ship to and use the TEST DEVICES at appropriate test
locations, such as customer sites or other SIEMENS locations. Absent the gross
negligence (or more culpable conduct) of SIEMENS or its AFFILIATES, SIEMENS
shall not be liable for any damages to the TEST DEVICES; if requested by MRI
INTERVENTIONS, SIEMENS shall provide adequate insurance for the TEST DEVICES at
MRI INTERVENTIONS’ costs. Until April 1, 2014 latest, both PARTIES may jointly
agree on modifications or updates of the TEST DEVICES at MRI INTERVENTIONS’
costs and the respective update of Annex 2.

 

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 

CONFIDENTIAL

 

 
 

--------------------------------------------------------------------------------

 

 

 

3.4

To support SIEMENS’ development and testing of the HOST SW FEATURES, SIEMENS
shall, at SIEMENS’ own cost, develop the EP FEATURES compatible with [***]. For
the avoidance of doubt, SIEMENS does not commit to provide a product release
with regulatory clearance of the EP FEATURES. The PARTIES agree that, in
contrast to the HOST SW FEATURES, this user interface software will not run on
the MR host but on a separate computer.

 

 

3.5

During the development of the HOST SW FEATURES risks may be identified which
need to be addressed by MRI INTERVENTIONS in their COMMERCIAL SOFTWARE. SIEMENS
shall be obliged to communicate such risks in written documentation of the HOST
SW FEATURES. MRI INTERVENTIONS shall be obliged to appropriately handle these
risks.

 

 

3.6

SIEMENS shall cause its AFFILIATES to take any and all actions necessary to
fulfill SIEMENS’ obligations and to give MRI INTERVENTIONS the full benefit of
its rights, set forth in Article 3.

 

 

 

Article 4 - SUPPORT AND TESTING FOR MRI INTERVENTIONS PRODUCTS

 

 

4.1

To support MRI INTERVENTIONS’ development and testing of the COMMERCIAL SOFTWARE
and corresponding devices, SIEMENS will release, at SIEMENS’ own cost, (a) the
[***] of the HOST SW FEATURES with European and US regulatory approvals only and
(b) a compatible EP FEATURES user interface (without regulatory approval).

 

 

4.2

To support MRI INTERVENTIONS’ development and testing of the COMMERCIAL SOFTWARE
and at MRI INTERVENTIONS’ cost, SIEMENS will provide MRI INTERVENTIONS until the
end of the COMMERCIALIZATION TERM with (a) design documentation for the EP
FEATURES and other SOFTWARE FEATURES, (b) the reasonable support as described in
Annex 5 (provided that, upon the expiration of the COMMERCIALIZATION TERM, MRI
INTERVENTIONS shall not be required to return to SIEMENS any of the items
described in this Section 4.2 or set forth in Annex 5), provided that MRI
INTERVENTIONS will not use these items for any other purposes than described in
this DEVELOPMENT AGREEMENT and MRI INTERVENTIONS shall not disclose these items
to any third party without the prior written permission by SIEMENS.

 

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 

 

CONFIDENTIAL

 

 
 

--------------------------------------------------------------------------------

 

 

 

4.3

SIEMENS will reserve and provide MRI INTERVENTIONS [***] dedicated to MRI
INTERVENTIONS and exclusively for MRI INTERVENTIONS’ use for the connection of
their catheters with the MAGNETOM SYSTEMS.

 

 

4.4

At MRI INTERVENTIONS’ cost, SIEMENS will, until the end of the COMMERCIALIZATION
TERM, provide MRI INTERVENTIONS with information, instructions, specifications
and test procedures in order to reasonably support MRI INTERVENTIONS with the
connection of its catheters to the MAGNETOM SYSTEMS. For the avoidance of doubt,
any information, instructions, specifications and test procedures provided by
SIEMENS pursuant to this Section 4.4 shall be regarded as Confidential
Information and shall not be disclosed by MRI INTERVENTIONS to any third party
without the prior written permission by SIEMENS.

 



 

To the extent MRI INTERVENTIONS needs to obtain any hardware components (i.e.
[***]) in order to connect its catheters to the MAGNETOM SYSTEMS, SIEMENS shall
sell such components to MRI INTERVENTIONS on SIEMENS’ standard terms or
otherwise provide assistance to MRI INTERVENTIONS in sourcing those components.

 



 

The purpose of the foregoing is [***]. Any further support, if any, and
contractual conditions under which SIEMENS performs such further support shall
be agreed in a separate written agreement.

 



 

In addition to the foregoing, MRI INTERVENTIONS also may, at its own cost, work
with a third party to obtain [***], provided that SIEMENS has given its prior
written approval (such approval not to be unreasonably withheld, delayed or
conditioned). However, the PARTIES agree that MRI INTERVENTIONS may not disclose
any CONFIDENTIAL INFORMATION or any other information or loaned items provided
by SIEMENS to any third party without prior written approval from SIEMENS.

 

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 

 

 

 

CONFIDENTIAL

 

 
 

--------------------------------------------------------------------------------

 

 

 

4.5

If and to the extent mutually agreed between the PARTIES in a separate agreement
SIEMENS will support MRI INTERVENTIONS at MRI INTERVENTIONS’ costs in INFLUENCE
TESTING with information, access to experts and scanner time for

 



  

MAGNETOM SYSTEMS. For the avoidance of doubt, neither PARTY shall be obligated
to conclude such an agreement.

 

 

4.6

SIEMENS agrees to maintain technical compatibility of the HOST SW FEATURES (for
the MAGNETOM SYSTEMS) with the COMMERCIAL SOFTWARE for the term of this
DEVELOPMENT AGREEMENT. The PARTIES agree that the COMMERCIAL SOFTWARE shall run
on a separate host computer and not on the Siemens MRI system host.

 

 

4.7

SIEMENS shall cause its AFFILIATES to take any and all actions necessary to
fulfill SIEMENS’ obligations, and to give MRI INTERVENTIONS the full benefit of
the rights, set forth in Article 4.

 

 

4.8

The PARTIES agree that MRI INTERVENTIONS shall be responsible for any damages
caused by the combined use of MRI INTERVENTIONS’ catheters with a MAGNETOM
SYSTEM and shall indemnify SIEMENS of any third party claims, including legal
fees, resulting therefrom. Any further details shall be agreed between the
PARTIES in writing.

 

 

 

Article 5 - PAYMENT

 

 

5.1

MRI INTERVENTIONS shall pay to SIEMENS the one-time sum of US$[***], plus any
and all applicable sales taxes as required by law, for the portion of the WORK
performed by SIEMENS according to Section 3.1. SIEMENS will invoice these costs
according to Annex 3.

 



   

In addition MRI INVERVENTIONS shall

 

 

a)

pay to SIEMENS on a time and material basis the costs necessary to perform the
support mentioned under Section 4.2 and Section 4.4;

 

 

b)

reimburse SIEMENS any costs for scanning time at US sites requested by MRI
INTERVENTIONS (for MRI INTERVENTIONS’ testing) and paid for by SIEMENS;

 



 

these costs, plus any and all applicable sales taxes as required by law, will be
invoiced by SIEMENS on a quarterly basis.

 

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 

 

CONFIDENTIAL

 

 
 

--------------------------------------------------------------------------------

 

 

 

5.2

Payment shall be due within 30 days after issuance of an invoice by SIEMENS.

 

 

 

 

Article 6 - BACKGROUND RIGHTS

 

 

6.1

To the extent MRI INTERVENTIONS is not prevented from doing so under
pre-existing agreements, SIEMENS shall have a non-exclusive, non-transferable
right to use the MRI INTERVENTIONS RIGHTS in order to develop, manufacture,
import, offer for sale, market, sell, lease or otherwise distribute or exploit
the SOFTWARE FEATURES and HOST SW FEATURES and/or any other software developed
by or on behalf of SIEMENS and/or any of its AFFILIATES

 

 

(i)

during the EXCLUSIVITY PERIOD within the EXCLUSIVITY FIELD (in each case
notwithstanding a termination pursuant to Section 9.9 below), solely for use
with MRI INTERVENTIONS’ catheters

 

 

(ii)

after the EXCLUSIVITY PERIOD or outside the EXCLUSIVITY FIELD, also for use with
other catheters

 

 

 

Such right shall be sublicensable only to SIEMENS’ AFFILIATES and third party
contractors with which SIEMENS or its AFFILIATES has contracted to provide
software development services on behalf of SIEMENS or its AFFILIATES.

 

 

6.2

To the extent SIEMENS and/or any of its AFFILIATES is not prevented from doing
so under pre-existing agreements, MRI INTERVENTIONS shall have a non-exclusive,
non-transferable right to use the SIEMENS RIGHTS in order to develop,
manufacture, import, offer for sale, market, sell, lease or otherwise distribute
or exploit COMMERCIAL SOFTWARE and/or other software developed by or on behalf
of MRI INTERVENTIONS and/or any of its AFFILIATES

 

 

(i)

during the EXCLUSIVITY PERIOD within the EXCLUSIVITY FIELD (in each case
notwithstanding a termination pursuant to Section 9.9 below), solely for use
with Siemens MRI systems

 

 

(ii)

after the EXCLUSIVITY PERIOD or outside the EXCLUSIVITY FIELD, also for use with
other MRI systems.

 



 

Such right shall be sublicensable only to MRI INTERVENTIONS AFFILIATES and third
party contractors with which MRI INTERVENTIONS or its AFFILIATES has contracted
to provide software development services on behalf of MRI INTERVENTIONS or its
AFFILIATES. SIEMENS shall cause its AFFILIATES to take such actions which are
reasonably necessary to give MRI INTERVENTIONS the full benefit of the right
described in this Section 6.2 with respect to SIEMENS RIGHTS owned by such
AFFILIATES.

 

 

 

CONFIDENTIAL

 

 
 

--------------------------------------------------------------------------------

 

 

 

6.3

No implied right or license is granted hereunder by either PARTY to any third
party.

 

 

6.4

Neither PARTY represents, warrants or guarantees that the other PARTY may
develop, manufacture, import, offer for sale, market, sell, lease or otherwise
distribute or exploit (hereinafter “USE”) the SOFTWARE FEATURES, HOST SW
FEATURES or the COMMERCIAL SOFTWARE without infringing third party rights.
Therefore each PARTY is under a duty to verify itself whether its USE of the
SOFTWARE FEATURES, HOST SW FEATURES or COMMERCIAL SOFTWARE conflicts with third
party rights, including but not limited to industrial or intellectual property
rights.

 

 

 

Article 7 - RIGHTS UNDER RESULTS

 

 

7.1

The RESULTS shall upon their generation become the sole and unlimited property
of SIEMENS. In case the RESULTS consist of inventions, SIEMENS shall have
therefore the exclusive right, at its cost and expense, to seek at its own
discretion and in its own name – in accordance with the applicable legal
regulations – for IPR in any desired country, and to continue or to waive these
patents, patent applications and copyrights, as well as other forms of statutory
protection rights.

 



 

In case the RESULTS are protected by copyrights, SIEMENS shall have the
transferable, perpetual, worldwide and exclusive right to use, have used or
sublicense such copyrights for all types of use, in unmodified or modified form.
The types of use include in particular – but are not limited to – the
reproduction, distribution, exhibition, public oral presentation, performance
and broadcasting of these RESULTS.

 



 

MRI INTERVENTIONS shall have no rights to use the RESULTS except as contemplated
under this DEVELOPMENT AGREEMENT.

 

 

7.2

For the avoidance of any doubt, in no event shall the COMMERCIAL SOFTWARE
constitute RESULTS. The COMMERCIAL SOFTWARE shall be owned by MRI INTERVENTIONS.
Any and all methods, processes, know-how, proprietary information, trade
secrets, technology, designs, digital codes, anonymized clinical data, software,
inventions, innovations and improvements made by MRI INTERVENTIONS in the
development of the COMMERCIAL SOFTWARE, whether or not protected or protectable
by patents, patent applications and copyrights, as well as other forms of
statutory protection rights, shall upon their generation become the sole and
unlimited property of MRI INTERVENTIONS.

 



 

SIEMENS shall have no rights to use the COMMERCIAL SOFTWARE except as
contemplated under this DEVELOPMENT AGREEMENT.

 

 

 CONFIDENTIAL

 

 
 

--------------------------------------------------------------------------------

 

 

Article 8 - LIABILITY

 

 

8.1

SIEMENS does not represent, warrant or guarantee that the SOFTWARE FEATURES,
HOST SW FEATURES mentioned under Article 3, [***] or any other deliverables or
services performed by SIEMENS and/ or its AFFILIATES under this DEVELOPMENT
AGREEMENT are free from third party rights, including but not limited to
industrial or intellectual property rights or that they are fit for a specific
purpose; any malfunction related to HOST SW FEATURES will be rectified by
SIEMENS according to the SIEMENS internal product development process.

 

 

8.2

In case SIEMENS does not meet the dates and deadlines agreed in this DEVELOPMENT
AGREEMENT and provided that SIEMENS has received from MRI INTERVENTIONS the
requested TEST DEVICES and other necessary information as well as the agreed
payments on time and only if MRI INTERVENTIONS has fulfilled the conditions and
duties to assist under this DEVELOPMENT AGREEMENT on time or if no date has been
agreed, upon reasonable request without undue delay SIEMENS shall not be
relieved from its obligations but the periods shall be extended according to
SIEMENS product development process.

 

 

8.3

In no event shall SIEMENS liability hereunder exceed the actual loss or damage
sustained by MRI INTERVENTIONS, up to the amount of the contract value;
provided, however, that the foregoing limitation of liability shall not apply to
(i) claims for bodily injury or death or damages to real property or tangible
personal property to the extent arising from SIEMENS’ negligence or a product
defect, or (ii) cases of willful misconduct or gross negligence, or (iii)
Siemens breach of the exclusivity provisions in Article 9.2 or (iv) Siemens
financial obligations described in Article 11.5.

 

 

8.4

Neither PARTY shall be liable to the other PARTY for any loss of use, revenue or
anticipated profits; cost of substitute products or services; loss of stored or
transmitted or recorded data; or for any indirect, incidental, unforeseen,
special, punitive or consequential damages whether based on contract, tort
(including negligence), strict liability or any other theory or form of action,
even if the other PARTY has been advised of the possibility thereof, arising out
of or in connection with this DEVELOPMENT AGREEMENT. The foregoing is a
separate, essential term of this DEVELOPMENT AGREEMENT and shall be effective
upon failure of any remedy, exclusive or not.

 

 

8.5

Notwithstanding any provision herein to the contrary, each PARTY hereby agrees
and confirms that, in addition to any other remedies which may be available
under this DEVELOPMENT AGREMEENT or at law or in equity, each PARTY will have
the right to have all obligations, undertakings, covenants and other provisions
of this DEVELOPMENT AGREMEENT specifically performed and will have the right to
seek preliminary and permanent injunctive relief to secure specific performance
and to prevent a breach or contemplated breach of this DEVELOPMENT AGREEMENT.

 

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 

 

CONFIDENTIAL

 

 
 

--------------------------------------------------------------------------------

 

 

Article 9 - EXCLUSIVITY

 

 

9.1

MRI INTERVENTIONS intends to commercialize (i.e., to sale, distribute and hold
on the market as well as perform reasonable marketing for) the COMMERCIAL
SOFTWARE within the European Union and the US.

 

 

9.2

Provided that MRI INTERVENTIONS releases the COMMERCIAL SOFTWARE and active
catheters within the European Union and/ or the US by the later to occur of (i)
[***] after the end of the COMMERCIALIZATION TERM or (ii) [***], SIEMENS shall
not, and shall not permit any of its AFFILIATES to, during the EXCLUSIVITY
PERIOD within the EXCLUSIVITY FIELD

 

 

9.2.1

provide [***] or any other physical connection for catheters for commercial use
to (or for the benefit of) any COMMERCIAL PARTY other than MRI INTERVENTIONS
(for avoidance of any doubt, the term “commercial use” shall include, but is not
limited to, use in a clinical study or trial, if the data from such study or
trial will be used to seek any approval or clearance under applicable medical
device law)

 

 

9.2.2

optimize MR TRACKING methods within the HOST SW FEATURES (e.g. using cross
correlation algorithms) for catheters other than MRI INTERVENTIONS’ catheters

 

 

9.2.3

make available research prototypes ([***]) with MR TRACKING to support the
development efforts of any COMMERCIAL PARTY other than MRI INTERVENTIONS, or
provide such research prototypes to any site using active catheters from a
COMMERCIAL PARTY other than MRI INTERVENTIONS

 

 

9.2.4

OEM supply any COMMERCIAL PARTY other than MRI INTERVENTIONS with [***], or,
except in MRI INTERVENTIONS’ case, permit SIEMENS’ [***]to be used in
combination with a COMMERCIAL PARTY’S active catheters for commercial use

 

 

9.2.5

provide the EP FEATURES to any COMMERCIAL PARTY or to any site that is using
active catheters from a COMMERCIAL PARTY other than MRI INTERVENTIONS

 

 

9.2.6

designate or refer to any other party as an MRI therapy partner of choice (or
the equivalent thereof) in the EXCLUSIVITY FIELD

 

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 

  

CONFIDENTIAL

 

 
 

--------------------------------------------------------------------------------

 

 

 

9.2.7

enter into a co-marketing, co-promotion or other similar agreement or
relationship with, or otherwise provide marketing or promotional support for,
any COMMERCIAL PARTY other than MRI INTERVENTIONS

 

 

9.2.8

create or maintain a scientific advisory board (or the equivalent thereof) with
any COMMERCIAL PARTY other than MRI INTERVENTIONS

 



 

SIEMENS shall cause its AFFILIATES to take any and all actions necessary to
fulfill SIEMENS“ obligations, and to give MRI INTERVENTIONS the full benefit of
the rights, set forth in this Section 9.2.

 

 

9.3

The intent of the foregoing is for MRI INTERVENTIONS to have the exclusive right
to commercialize MRI-guided catheter-based cardiac electrophysiology with active
device tracking, for a commercially relevant period of time. For the sake of
clarity, SIEMENS may, subject to the provisions of Section 6.1

 

 

9.3.1

provide [***] or any other physical connection for active catheters in the
EXCLUSIVITY FIELD for research projects, provided that “research projects” shall
not include any clinical study or trial if the data from such study or trial
will be used to seek any approval or clearance under applicable medical device
law

 

 

9.3.2

provide catheter-based treatment of cardiac arrhythmias not featuring MR
TRACKING, whether for commercial and non-commercial use

 

 

9.3.3

provide any party that part of the IFE that does not include the EP FEATURES,
whether for commercial and non-commercial use

 

 

9.4

[***]

 

 

9.5

In case MRI INTERVENTIONS does not fulfill its obligations under this
DEVELOPMENT AGREEMENT and provided that SIEMENS (i) has made MRI INTERVENTIONS
aware thereof, (ii) has given MRI INTERVENTIONS a grace period of sixty (60)
days to rectify this default, and (iii) has fulfilled its obligations under this
DEVELOPMENT AGREEMENT, SIEMENS may terminate the provisions set forth in this
Article 9 by giving written notice to MRI INTERVENTIONS, provided such written
notice is given within ten (10) days after the expiration of the 60-day grace
period.

 

 

9.6

Once its active catheters and COMMERCIAL SOFTWARE are commercially available in
a particular jurisdiction, MRI INTERVENTIONS shall maintain such commercial
availability in order to meet the market demand on the MAGNETOM SYSTEMS in that
jurisdiction. In the event MRI INTERVENTIONS fails to maintain such commercial
availability, and such failure is not caused by SIEMENS’ acts or omissions or by
a force majeure event, then SIEMENS shall have the right to terminate the
provisions of this Article 9 with respect to that particular jurisdiction only.



 

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 

 CONFIDENTIAL

 

 
 

--------------------------------------------------------------------------------

 

  

 

9.7

Upon MRI INTERVENTIONS’ reasonable request from time to time, SIEMENS shall
provide MRI INTERVENTIONS with a list of all sites to which SIEMENS or any of
its AFFILIATES has provided (i) a research prototype ([***]) with MR TRACKING,
and/or (ii) the EP FEATURES.

 

 

9.8

MRI INTERVENTIONS shall not, and shall not permit any of its AFFILIATES to,
during the EXCLUSIVITY PERIOD within the EXCLUSIVITY FIELD, provide to (or for
the benefit of) any third party active catheters featuring MR TRACKING for
commercial use that are intended to be used with a non-Siemens MRI system (for
avoidance of any doubt, the term “commercial use” shall include, but is not
limited to, use in a clinical study or trial, if the data from such study or
trial will be used to seek any approval or clearance under applicable medical
device law).

 



 

For the sake of clarity, MRI INTERVENTIONS may, subject to the provisions of
Section 6.2, (i) sell or otherwise provide active catheters in the EXCLUSIVITY
FIELD for research projects, provided that “research projects” shall not include
any clinical study or trial if the data from such study or trial will be used to
seek any approval or clearance under applicable medical device law; and (ii)
provide active catheters outside the EXCLUSIVITY FIELD, whether for commercial
and non-commercial use.

 

 

9.9

Either PARTY may terminate the provisions set forth in this Article 9 by giving
written notice to the other PARTY within thirty (30) days after

 

 

(i)

[***] after the end of the COMMERCIALIZATION TERM, or

 

 

(ii)

[***] after the end of the COMMERCIALIZATION TERM

 



 

In case SIEMENS terminates the provisions set forth in this Article 9 according
to this Section 9.9, (i) SIEMENS shall pay to MRI INTERVENTIONS an amount of
[***] USD in the event SIEMENS terminates within the thirty (30) day period
after [***] after the end of the COMMERCIALIZATION TERM, and (ii) SIEMENS shall
pay to MRI INTERVENTIONS an amount of [***] USD in the event SIEMENS terminates
within the thirty (30) day period after [***] after the end of the
COMMERCIALIZATION TERM. In the event a PARTY gives notice of termination outside
the time periods set forth above, such notice shall have no force or effect.

 

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 

 

 

 CONFIDENTIAL

 

 
 

--------------------------------------------------------------------------------

 

 

Article 10 - OEM SUPPLY AGREEMENT, CO-MARKETING AGREEMENT

 

The PARTIES intent to enter into good faith discussions with regard to the
conclusion of (i) an OEM-supply agreement (for supply of [***] and further
components), which also addresses quality management and service obligations and
(ii) a Co-Marketing agreement. For the sake of clarity, any supply of [***]and
other components, the provision of services, the quality management and the
co-marketing shall be expressly subject to said OEM-supply agreement and
Co-Marketing agreement and no PARTY shall be obligated to conclude such
agreements.

 

 

 

Article 11 - TERM

 

 

11.1

This DEVELOPMENT AGREEMENT shall come into force upon signing by both PARTIES
and shall be valid until the expiration of the POST-COMMERCIALIZATION TERM,
unless earlier terminated as provided herein.

 

 

11.2

Termination shall be made in writing.

 

 

11.3

This DEVELOPMENT AGREEMENT may be terminated by either PARTY at any time upon
giving not less than ninety (90) days prior written notice to the other PARTY if
the other PARTY substantially defaults in the performance of this DEVELOPMENT
AGREEMENT and does not remedy the default within the 90-day period following
such written notice.

 

 

11.4

Upon termination of this DEVELOPMENT AGREEMENT SIEMENS shall make a final
invoice for the WORK performed but not already paid by MRI INTERVENTIONS.

 

 

11.5

Notwithstanding the foregoing, in case SIEMENS terminates this DEVELOPMENT
AGREEMENT according to Section 2.1, SIEMENS shall pay to MRI INTERVENTIONS an
amount equal to the sum of [***] within 45 calendar days after the termination.

 

 

11.6

Articles 6 through 8, Sections 11.4 and 11.5 (to the extent applicable), this
Section 11.6, and Articles 12 through 14 shall remain unaffected and kept in
full force even after expiration or termination of this DEVELOPMENT AGREEMENT.
In addition, if European product release of the HOST SW FEATURES has already
occurred at the time of termination, then the second through fifth sentences of
Section 3.1 and Section 3.6 (to the extent applicable to Section 3.1) shall also
remain unaffected and kept in full force even after expiration or termination of
this DEVELOPMENT AGREEMENT; provided, however, that SIEMENS shall not be
obligated to conclude any agreement on the provision of an Article 12 MDD
certificate as contemplated in Section 3.1, or to perform any testing in
connection therewith, unless the termination resulted from SIEMENS’ default in
the performance of this DEVELOPMENT AGREEMENT.

 

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 

 

 CONFIDENTIAL

 

 
 

--------------------------------------------------------------------------------

 

 

 

Article 12 - CONFIDENTIALITY

 

 

12.1

Each PARTY will maintain CONFIDENTIAL INFORMATION received by the other PARTY in
confidence and will use such CONFIDENTIAL INFORMATION solely for the purposes of
this DEVELOPMENT AGREEMENT, provided, however, that such PARTY may disclose such
information to its officers, AFFILIATES, and those of its employees and
subcontractors who need to know it for the purposes of this DEVELOPMENT
AGREEMENT. Each PARTY shall impose on its officers, AFFILIATES, and its
employees and subcontractors obligations no less stringent than such PARTY'S
confidentiality obligations under this DEVELOPMENT AGREEMENT, and each PARTY
will be responsible for any violation of such PARTY’s confidentiality
obligations under this DEVELOPMENT AGREEMENT by any of its officers, AFFILIATES,
employees or subcontractors.

 

 

12.2

Neither PARTY shall be liable for disclosure and/or any use of CONFIDENTIAL
INFORMATION as described in Section 12.1 above insofar as such information

 

 

12.2.1

is in, or becomes part of, the public domain other than through a breach of this
DEVELOPMENT AGREEMENT by such PARTY or such PARTY’s officers, AFFILIATES,
employees or subcontractors;

 

 

12.2.2

is already known to such PARTY at or before the time it receives the same from
the other PARTY or is disclosed to such PARTY by a third party as a matter of
right;

 

 

12.2.3

is lawfully obtained by the receiving PARTY from a third party without an
obligation of confidentiality;

 

 

12.2.4

is independently developed by such PARTY without the benefit of CONFIDENTIAL
INFORMATION received from the other PARTY, unless received under the exceptions
set out in this Section 12.2

 

 

12.2.5

is required to be disclosed by any ruling of a governmental or regulatory
authority or court or by mandatory law, provided that written notice of
such ruling is given without undue delay to the disclosing PARTY so as to
give the disclosing PARTY an opportunity to intervene or

 

 

 

CONFIDENTIAL

 

 
 

--------------------------------------------------------------------------------

 

 

 

12.2.6

is disclosed and/or used by such PARTY with the prior written consent of the
other PARTY.

 

 

Article 13 - SUBSTANTIVE LAW 

This DEVELOPMENT AGREEMENT shall be governed by the laws of the Commonwealth of
Pennsylvania. Each of the PARTIES expressly waives all rights to a jury trial in
connection with any dispute under this DEVELOPMENT AGREEMENT.

 

 

 

Article 14 - Miscellaneous

 

 

14.1

SIEMENS acknowledges that MRI INTERVENTIONS has certain public disclosure
obligations with respect to this DEVELOPMENT AGREEMENT that are imposed by US
securities laws and the rules and regulations of the US Securities and Exchange
Commission promulgated thereunder, to the extent they are mandatory.
Nevertheless, MRI INTERVENTIONS will provide SIEMENS prior to any public
disclosure the documents it intends to disclose to give SIEMENS the possibility
to review and suggest amendments to protect its CONFIDENTIAL INFORMATION.

 

 

14.2

If any term or provision of this DEVELOPMENT AGREEMENT is invalid, illegal or
unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability does not affect any other term or provision of this DEVELOPMENT
AGREEMENT or invalidate or render unenforceable such term or provision in any
other jurisdiction. Upon a final determination that any term or provision is
invalid, illegal or unenforceable, the PARTIES will negotiate in good faith to
modify this DEVELOPMENT AGREEMENT to effect the original intent of the PARTIES
as closely as possible in order that the transactions contemplated hereby be
consummated as originally contemplated to the greatest extent possible.

 

 

14.3

The PARTIES shall abide by the applicable export license regulations of the
respective country(ies).

 

 

 

 

 

 

 

 CONFIDENTIAL

 

 
 

--------------------------------------------------------------------------------

 

 

MRI Interventions, Inc.

               

Place, Date: 21 Feb 2014

              Memphis, TN USA               /s/ Kimble Jenkins   /s/ Oscar
Thomas           Name:   Name:           Kimble Jenkins   Oscar Thomas   (Print)
  (Print)           Title:   Title:           CEO   VP, Business Affairs  

 

 

 

Siemens Medical Solutions USA, Inc.

               

Place, Date: 20 Feb 2014

              Malvern, PA USA                       /s/ Gregory Sorensen, MD  
/s/ Christine H. Lorenz, PhD           Name:   Name:           Gregory Sorenson,
MD   Christine H. Lorenz, PhD   (Print)                (Print)                 
        Title:   Title:           President and CEO          VP Collaborations
(Acting)  

 

 

 

 

 

 

 CONFIDENTIAL

 

 
 

--------------------------------------------------------------------------------

 

 

Annex 1: HOST SW FEATURES

 

SIEMENS shall develop the following HOST SW FEATURES to support the aim
identified in the Preamble.

 

[***]

 

 

 

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 

 

CONFIDENTIAL

 

 
 

--------------------------------------------------------------------------------

 

 

Annex 2: TEST DEVICES

 

[To be agreed between the PARTIES]

 

 

 

CONFIDENTIAL

 

 
 

--------------------------------------------------------------------------------

 

 

Annex 3: MILESTONE PLAN AND PAYMENT OF COSTS 

[***]

 

 

 

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 

 

CONFIDENTIAL

 

 
 

--------------------------------------------------------------------------------

 

 

Annex 4: EP FEATURES

 

[***]

 

 

 

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 

 

 CONFIDENTIAL

 

 
 

--------------------------------------------------------------------------------

 

 

Annex 5: SUPPORT WITH DEVELOPMENT OF COMMERCIAL SOFTWARE

 

[***]

 

 

 

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 

 

 CONFIDENTIAL

